UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-25070 LSB FINANCIAL CORP. (Exact name of registrant as specified in its charter) Indiana 35-1934975 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 101 Main Street, Lafayette, Indiana (Address of principal executive offices) (Zip Code) (765) 742-1064 (Registrant’s telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesýNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesýNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o (Do not check if a smaller reporting company) Smaller Reporting Company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNoý The number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date is indicated below. Class Outstanding at August 1, 2011 Common Stock, $.01 par value per share 1,554,275 shares LSB FINANCIAL CORP. INDEX PART I FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Consolidated Condensed Balance Sheets 1 Consolidated Condensed Statements of Income 2 Consolidated Condensed Statements of Changes in Shareholders’ Equity 3 Consolidated Condensed Statements of Cash Flows 4 Notes to Consolidated Condensed Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 41 Item 4. Controls and Procedures. 41 PART II. OTHER INFORMATION 41 Item 1. Legal Proceedings 41 Item 1A. Risk Factors 41 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 3. Defaults Upon Senior Securities 42 Item 4. [Removed and Reserved] 42 Item 5. Other Information 42 Item 6. Exhibits 42 SIGNATURES 43 PART IFINANCIAL INFORMATION Item 1.Financial Statements LSB FINANCIAL CORP. Consolidated Condensed Balance Sheets (Dollars in thousands, except per share data) June 30, December 31, (unaudited) Assets Cash and due from banks $ $ Interest bearing deposits Cash and cash equivalents Available-for-sale securities Loans held for sale Total loans Less: Allowance for loan losses ) ) Net loans Premises and equipment, net Federal Home Loan Bank stock, at cost Bank owned life insurance Interest receivable and other assets Total assets $ $ Liabilities and Shareholders’ Equity Liabilities Deposits $ $ Federal Home Loan Bank advances Interest payable and other liabilities Total liabilities Commitments and Contingencies Shareholders’ Equity Common stock, $.01 par value Authorized - 7,000,000 shares Issued and outstanding 2011 - 1,554,275 shares, 2010 - 1,553,525 shares 15 15 Additional paid-in-capital Retained earnings Accumulated other comprehensive income Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See notes to consolidated condensed financial statements. 1 LSB FINANCIAL CORP. Consolidated Condensed Statements of Income (Dollars in thousands, except per share data) (Unaudited) Three months ended June 30, Six months ended June 30, Interest and Dividend Income Loans $ Securities Taxable 66 59 Tax-exempt 43 62 89 Other 4 4 7 10 Total interest and dividend income Interest Expense Deposits Borrowings Total interest expense Net Interest Income Provision for Loan Losses Net Interest Income After Provision for Loan Losses Non-interest Income Deposit account service charges and fees Net gains on loan sales 92 Net realized gain on sale of available-for-sale securities 2 0 2 0 Loss on other real estate owned ) Other Total non-interest income Non-Interest Expense Salaries and employee benefits Net occupancy and equipment expense Computer service Advertising 57 78 FDIC insurance premiums Other Total non-interest expense IncomeBefore Income Taxes Provision for Income Taxes Net Income $ Basic Earnings Per Share $ Diluted Earnings Per Share $ Dividends Declared Per Share $ See notes to consolidated condensed financial statements. 2 LSB FINANCIAL CORP. Consolidated Condensed Statements of Changes in Shareholders’ Equity For the Six Months Ended June 30, 2011 and 2010 (Dollars in thousands, except per share data) (Unaudited) Common Stock Additional Paid-In Capital Retained Earnings Accumulated Other Comprehensive Income Total Balance, January 1, 2010 $
